                                                                                           USDC SDNY
                                                                                           DOCUMENT
[Type text]                                                                                ELECTRONICALLY FILED
                                                                                           DOC #:
                                                                                           DATE FILED: 12/30/2019

                                                                             MEMORANDUM ENDORSED

                                                              December 27, 2019

BY ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: United States v. John Depeyster, 19 Cr. 253 (GHW)

Dear Judge Woods:

       Pursuant to the Court’s order dated December 27, 2019 (see ECF No. 61), please find
attached as Exhibit A the Government’s renewed motion in limine with proposed redactions.

         For the reasons previously presented to the Court, which are explained further in Section
II of the attached letter, the Government respectfully requests that the Court permit this motion to
be filed in redacted form.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney
                                                     Southern District of New York

                                                By: Jarrod L. Schaeffer
                                                    Jarrod Schaeffer
                                                    Assistant United States Attorney
                                                    Tel: (212) 637-2270


Application granted. For the reasons stated in Section II of Exhibit A to the Government’s letter, the Government
has made a sufficient showing that in this instance, redaction “is essential to preserve higher values[,] and is narrowly
tailored to serve that interest.” In re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987) (quotation omitted).
Redaction is appropriate here to protect the “privacy interests of innocent third parties[,]” which can be a
“compelling interest” that justifies sealing judicial documents. United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir.
1995). Accordingly, the Government’s motion to file this motion in redacted form is granted.




SO ORDERED.
                                                                      _____________________________________
Dated: December 30, 2019                                                      GREGORY H. WOODS
New York, New York                                                           United States District Judge
